       Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

BOARD OF COUNTY COMMISSIONERS
OF TILLMAN COUNTY,

             Plaintiff,

     vs.
(1) CEPHALON, INC.; (2) TEVA                   Case No.: CIV-20-161-PRW
                                                         _____________
PHARMACEUTICAL INDUSTRIES, LTD.;               Action Filed: January 17, 2020
(3) TEVA PHARMACEUTICALS USA, INC.;            Action Served: February 3, 2020
(4) JANSSEN PHARMACEUTICALS, INC.;
(5) JOHNSON & JOHNSON; (6) ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS,
INC.; (7) JANSSEN PHARMACEUTICA, INC.;
(8) ENDO HEALTH SOLUTIONS INC.; (9) ENDO
PHARMACEUTICALS INC.; (10) PAR
PHARMACEUTICAL, INC.; (11) ALLERGAN PLC;
(12) ACTAVIS PLC; (13) WATSON
PHARMACEUTICALS, INC.; (14) WATSON
LABORATORIES, INC.; (15) ACTAVIS PHARMA,
INC.; (16) WATSON PHARMA, INC.;
(17) ACTAVIS LLC; (18) MALLINCKRODT PLC;
(19) MALLINCKRODT LLC; (20) SPECGX, LLC;
(21) MYLAN PHARMACEUTICALS INC.;
(22) SANDOZ, INC.; (23) MCKESSON CORP.;
(24) CARDINAL HEALTH, INC.;
(25) AMERISOURCEBERGEN CORP.;
(26) MORRIS & DICKSON CO, LLC; (27) CVS
HEALTH CORP.; (28) CVS PHARMACY, INC.;
(29) OKLAHOMA CVS PHARMACY, LLC;
(30) WALGREENS BOOTS ALLIANCE, INC. a/k/a
WALGREEN CO.; (31) WAL-MART INC. f/k/a
WAL-MART STORES, INC.; (32) H.D.
SMITH WHOLESALE DRUG CO.; and
(33) GCP PHARMA, LLC,

                     Defendants.




             DEFENDANTS ENDO HEALTH SOLUTIONS INC. AND
           ENDO PHARMACEUTICALS INC.’S NOTICE OF REMOVAL
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 2 of 26




       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendants Endo Health Solutions

Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”) hereby give notice of removal

of this action, captioned Board of County Commissioners of Tillman County v. Cephalon,

Inc. et al., bearing case number CJ-20-2, from the District Court of Tillman County,

Oklahoma, to the United States District Court for the Western District of Oklahoma.

Pursuant to 28 U.S.C. § 1446(a), Endo provides the following statement of the grounds for

removal:

                                    INTRODUCTION

       1.     This action is one of thousands of related lawsuits filed against manufacturers

of FDA-approved prescription opioid medications and distributors of opioid products

relating to alleged harms stemming from abuse of opioid medications. On December 5,

2017, the Judicial Panel on Multidistrict Litigation (“JPML”) created a Multidistrict

Litigation (“MDL”) in the Northern District of Ohio for cases just like this one, i.e., cases

in which plaintiffs allege that “(1) manufacturers of prescription opioid medications

overstated the benefits and downplayed the risks of the use of their opioids and

aggressively marketed . . . these drugs to physicians, and/or (2) distributors failed to

monitor . . . and report suspicious orders of prescription opiates.” In re Nat’l Prescription

Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). As the JPML found in

centralizing these cases, “centralization will substantially reduce the risk of duplicative

discovery, minimize the possibility of inconsistent pretrial obligations, and prevent

conflicting rulings on pretrial motions. Centralization will also allow a single transferee

judge to coordinate with numerous cases pending in state courts.” Id. at 1379. To date,


                                             1
         Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 3 of 26




more than 2,400 actions have been transferred to the opiate MDL, with more (including

this action) sure to follow.

       2.     A common thread in many opioid-related cases against these same

defendants is plaintiffs tacking on unrelated claims against a rotating cast of non-diverse

defendants—local distributors, doctors, medical centers, and others—in an effort to destroy

diversity jurisdiction. That is the case here. Because none of the national pharmaceutical

manufacturers or distributors typically named in opioid-related cases is a citizen of

Oklahoma, Plaintiff tacked on claims against a single pharmaceutical distributor that is

purportedly a citizen of Oklahoma.

       3.     Federal jurisdiction cannot be so easily evaded. Under settled precedent,

when (as here) a plaintiff sues diverse defendants and includes materially distinct claims

against one or more non-diverse defendants in an effort to destroy diversity, it is proper for

courts to ignore the citizenship of the non-diverse defendants, sever them, and retain

diversity jurisdiction over the diverse parties.

       4.     Thus, the basis for removal here is materially identical to hundreds of

substantially similar opioid-related cases previously removed to federal court and

transferred to the MDL: there is complete diversity of citizenship between the plaintiff,

on the one hand, and the pharmaceutical manufacturers, on the other. The citizenship of

the lone non-diverse distributor should be ignored because it is subject to severance under

Rule 21 (because it is an unnecessary and dispensable party under Rule 19 as well as

misjoined under Rule 20), and is fraudulently misjoined.




                                               2
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 4 of 26




      5.     As discussed more fully below, there is federal diversity jurisdiction as to all

properly joined Defendants. And, as numerous courts in opioid-related actions have

recognized, judicial economy would be furthered if all removal questions were addressed

by the MDL Court. Indeed, the District Courts for the Northern District of Oklahoma and

the Eastern District of Oklahoma have stayed cases like this one to allow transfer to the

MDL so that the MDL court can consider all Oklahoma remand motions together and

alongside similar remand motions from plaintiffs in other jurisdictions. 1 This Court

should do the same here.



1
  Over the last year, 36 substantially similar suits naming the same core group of
pharmaceutical manufacturers were removed to federal courts in Oklahoma and
subsequently transferred to the opiate MDL. See Bd. of Cty. Comm’rs of Noble Cty. v.
Purdue Pharma L.P., No. 5:19-cv-01127 (W.D. Okla.); Bd. of Cty. Comm’rs of Woodward
Cty. v. Purdue Pharma L.P., No. 5:19-cv-01110 (W.D. Okla.); Bd. of Cty. Comm’rs of
Lincoln Cty. v. Purdue Pharma L.P., No. 5:19-cv-01109 (W.D. Okla.); Bd. of Cty.
Comm’rs of Jackson Cty. v. Purdue Pharma L.P., No. 5:19-cv-01108 (W.D. Okla.); Bd. of
Cty. Comm’rs of Coal Cty. v. Purdue Pharma L.P., No. 6:19-cv-00405 (E.D. Okla.); Bd.
of Cty. Comm’rs of Harper Cty. v. Purdue Pharma L.P., No. 5:19-cv-00735 (W.D. Okla.);
Bd. of Cty. Comm’rs of Kay Cty. v. Purdue Pharma L.P., No. 5:19-cv-00884 (W.D. Okla.);
Bd. of Cty. Comm’rs of Kiowa Cty. v. Purdue Pharma L.P., No. 5:19-cv-00730 (W.D.
Okla.); Bd. of Cty. Comm’rs of Love Cty. v. Purdue Pharma L.P., No. 6:19-cv-00320 (E.D.
Okla.); Bd. of Cty. Comm’rs of Major Cty. v. Purdue Pharma L.P., No. 5:19-cv-00879
(W.D. Okla.); Bd. of Cty. Comm’rs of Pittsburg Cty. v. Purdue Pharma L.P., No. 6:19-cv-
00100 (E.D. Okla.); Bd. of Cty Comm’rs of Pottawatomie Cty. v. Purdue Pharma L.P., No.
5:19-cv-00880 (W.D. Okla.); Bd. of Cty Comm’rs of Seminole Cty. v. Purdue Pharma L.P.,
No. 6:19-cv-00291 (E.D. Okla.); Bd. of Cty Comm’rs of Woods Cty. v. Purdue Pharma
L.P., No. 5:19-cv-00878 (W.D. Okla.); Bd. of Cty. Comm’rs of Delaware Cty. v. Purdue
Pharma L.P., No. 4:18-cv-00460 (N.D. Okla.); Bd. of Cty. Comm’rs of Dewey Cty. v.
Purdue Pharma L.P., No. 5:19-cv-00736 (W.D. Okla.); Bd. of Cty. Comm’rs of Garvin
Cty. v. Purdue Pharma L.P., No. 5:19-cv-00736 (W.D. Okla.); Bd. of Cty. Comm’rs of
Johnston Cty. v. Purdue Pharma L.P., No. 6:19-cv-00261 (E.D. Okla.); Bd. of Cty.
Comm’rs of McClain Cty. v. Purdue Pharma L.P., No. 5:18-cv-00857 (W.D. Okla.); Bd.
of Cty. Comm’rs of Osage Cty. v. Purdue Pharma L.P., No. 4:18-cv-00461 (N.D. Okla.);
Bd. of Cty. Comm’rs of Ottawa Cty. v. Purdue Pharma L.P., No. 4:18-cv-00466 (N.D.

                                             3
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 5 of 26




                                    BACKGROUND

      6.     On January 17, 2020, Plaintiff, Tillman County, filed a Petition in the District

Court of Tillman County, Oklahoma, against the following defendants:

             a.     “Manufacturer Defendants” — Endo Pharmaceuticals Inc.; Endo

Health Solutions Inc.; Par Pharmaceutical, Inc.; Cephalon, Inc.; Teva Pharmaceutical

Industries Ltd. (incorrectly named in the caption as “Teva Pharmaceutical Industries,




Okla.); Bd. of Cty. Comm’rs of Pawnee Cty. v. Purdue Pharma L.P., No. 4:18-cv-00459
(N.D. Okla.); Bd. of Cty. Comm’rs of Tulsa Cty. v. Purdue Pharma L.P., No. 4:19-cv-
00205 (W.D. Okla.); City of Ada v. Purdue Pharma L.P., No. 6:19-cv-00034 (E.D. Okla.);
City of Broken Arrow v. Purdue Pharma L.P., 4:19-cv-00047 (N.D. Okla.); City of Edmond
v. Purdue Pharma L.P., No. 5:19-cv-00149 (W.D. Okla.); City of Enid v. Purdue Pharma
L.P., No. 5:19-cv-00351 (W.D. Okla.); City of Guthrie v. Purdue Pharma L.P., No. 5:19-
cv-00158 (W.D. Okla.); City of Jenks v. Purdue Pharma L.P., No. 4:19-cv-00380 (N.D.
Okla.); City of Lawton v. Purdue Pharma L.P., No. 5:19-cv-00078 (W.D. Okla.); City of
Midwest City v. Purdue Pharma L.P., No. 5:19-cv-00345 (W.D. Okla.); City of Mustang
v. Purdue Pharma L.P., No. 5:19-cv-00339 (W.D. Okla.); City of Oklahoma City v. Purdue
Pharma L.P., No. 5:19-cv-00076 (W.D. Okla.); City of Owasso v. Purdue Pharma L.P.,
No. 4:19-cv-000171 (N.D. Okla.); City of Ponca City v. Purdue Pharma L.P., No. 5:19-
cv-00160 (W.D. Okla.); City of Yukon v. Purdue Pharma L.P., No. 5:19-cv-00280 (W.D.
Okla.). These suits were removed on grounds similar to those raised here—namely,
severance of dispensable and unnecessary parties pursuant to Federal Rule of Civil
Procedure 21 and the doctrine of fraudulent misjoinder. In six of these cases, the courts
recognized the significant efficiencies to be gained by allowing the MDL Court to
uniformly decide similar jurisdictional questions and entered orders staying the cases
pending a final decision on transfer from the JPML. Bd. of Cty. Comm’rs of Osage Cty.
v. Purdue Pharma L.P., No. 18-CV-461-GKF-JFJ, 2018 WL 5973761 (N.D. Okla. Nov.
14, 2018); Bd. of Cty. Comm’rs of Pawnee Cty. v. Purdue Pharma L.P., No. 18-CV-459-
GKF-FHM, 2018 WL 5973752 (N.D. Okla. Nov. 14, 2018); Bd. of Cty. Comm’rs of
Delaware Cty. v. Purdue Pharma L.P., No. 18-CV-0460-CVE-JFJ, 2018 WL 5307623
(N.D. Okla. Oct. 26, 2018); Bd. of Cty. Comm’rs of Seminole Cty. v. Purdue Pharma L.P.,
No. CIV-18-372-JWL, 2019 WL 1474397 (E.D. Okla. Apr. 3, 2019); City of Ada v. Purdue
Pharma L.P., No. 19-cv-00034-SPS (E.D. Okla. May 7, 2019), Dkt. 83; City of Jenks v.
Purdue Pharma L.P., No. 19-cv-00380-JED-FHM (N.D. Okla. Aug. 29, 2019), Dkt. No.
60.

                                             4
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 6 of 26




Ltd.”); Teva Pharmaceuticals USA, Inc.; Johnson & Johnson; Janssen Pharmaceuticals,

Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis

plc; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Actavis

Pharma, Inc. f/k/a Watson Pharma, Inc.; Watson Laboratories, Inc.; Actavis LLC;

Mallinckrodt plc; Mallinckrodt LLC; SpecGX, LLC; Mylan Pharmaceuticals Inc.; and

Sandoz Inc (incorrectly named in the caption as “Sandoz, Inc.”).

              b.       “Distributor Defendants” — McKesson Corp.; Cardinal Health, Inc.;

AmerisourceBergen Drug Corp. (incorrectly named in the caption as AmerisourceBergen

Corp.); Morris & Dickson Co, LLC; CVS Health Corporation; CVS Pharmacy, Inc.;

Oklahoma CVS Pharmacy, LLC; Walgreens Boots Alliance, Inc. a/k/a Walgreen Co; Wal-

Mart Inc. f/k/a Wal-Mart Stores, Inc.; H.D. Smith Wholesale Drug Co; and GCP Pharma,

LLC (“GCP”).

       7.     The thrust of this Petition—like the others in the MDL—is that the

Manufacturer Defendants engaged in a marketing and promotional campaign that

misrepresented the risks and benefits of FDA-approved prescription opioid medications.

(Pet. ¶¶ 5, 69-152.)     Specifically, Plaintiff alleges that the Manufacturer Defendants

“embarked upon a campaign of false, deceptive, and unfair assurances grossly understating

and misstating the dangerous addiction risks of the opioid drugs,” (id. ¶ 116), and enlisted

nationally known physicians, who were “key opinion leaders” in their field, “to convince

both doctors and patients that opioids were safe for the treatment of chronic pain” (id. ¶




                                             5
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 7 of 26




70). All of the Manufacturer Defendants are citizens of states or foreign states other than

Oklahoma. (Id. ¶¶ 16-29.)

       8.     Plaintiff’s allegations against the Distributor Defendants center on entirely

different alleged conduct. Specifically, Plaintiff alleges that the Distributor Defendants

failed in their duty to “detect, investigate, refuse to fill, and report suspicious orders of

prescription opioids,” (id. ¶ 153), and “negligently or intentionally failed to adequately

control their supply lines to prevent diversion” (id. ¶ 173).       One of the Distributor

Defendants—GCP—is allegedly a citizen of Oklahoma. (Id. ¶ 44.) The rest are citizens

of states other than Oklahoma. (Id. ¶¶ 31-43.)

       9.     The Petition asserts six counts against “all Defendants,” though each claim

rests almost entirely on alleged conduct involving the Manufacturer Defendants, on the one

hand, or the Distributor Defendants, on the other: (1) public nuisance; (2) fraud; (3)

negligence and negligent misrepresentation; (4) civil conspiracy; (5) unjust enrichment;

and (6) punitive damages. (Pet. ¶¶ 193-228.)

       10.    Endo received the Complaint through service on February 3, 2020.

Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served on

Endo is attached hereto as Exhibit 1. A copy of the state court docket and all documents

filed in the state court action are attached hereto as Exhibits 2 through 43.

                             VENUE AND JURISDICTION

       11.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 116, 1391, 1441(a),

and 1446(a) because the District Court of Tillman County, Oklahoma, where the Petition

was filed, is a state court within the Western District of Oklahoma.


                                             6
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 8 of 26




       12.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and all properly joined

defendants; (2) the amount in controversy exceeds $75,000, exclusive of interests and

costs; and (3) all other requirements for removal have been satisfied.

I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN
       PLAINTIFF AND ALL PROPERLY JOINED DEFENDANTS

       13.    There is complete diversity of citizenship here because Plaintiff is an

Oklahoma citizen and all of the Manufacturer Defendants are citizens of states or foreign

states other than Oklahoma, see infra Part I.A; and the citizenship of the Distributor

Defendants is irrelevant for purposes of diversity jurisdiction, see infra Part I.B. This is

because the Distributor Defendants are severable under Federal Rule of Civil Procedure 21

and fraudulently misjoined.

       A.     Plaintiff Is Diverse from All Manufacturer Defendants

              1.     Plaintiff Is a Citizen of Oklahoma

       14.    Plaintiff is an Oklahoma citizen for purposes of diversity jurisdiction. See

Moor v. Alameda Cty., 411 U.S. 693, 721 (1973) (holding that Alameda County is a

California citizen for purposes of diversity jurisdiction); Branch Banking & Trust Co. v.

Bixby Inv’rs, L.P., No. 11-CV-0358-CVE-TLW, 2011 WL 4348212, at *2 (N.D. Okla.

Sept. 16, 2011).

              2.     The Manufacturer Defendants Are Not Oklahoma Citizens

       15.    For purposes of diversity jurisdiction, a corporation is “a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business . . . .” 28 U.S.C. § 1332(c)(1). A partnership

                                             7
          Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 9 of 26




is a citizen of every state in which its partners are citizens. See Americold Realty Tr. v.

Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016); Depex Reina 9 P’ship v. Tex. Int’l

Petroleum Corp., 897 F.2d 461, 463 (10th Cir. 1990). A limited liability company is a

citizen of every state in which its members are citizens. Siloam Springs Hotel, L.L.C. v.

Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015).

         16.   Applying these principles, none of the Manufacturer Defendants is a citizen

of Oklahoma.

         17.   Defendant Endo Health Solutions Inc. is a corporation organized under the

laws of Delaware with its principal place of business in Malvern, Pennsylvania. (Pet.

¶ 21.)

         18.   Defendant Endo Pharmaceuticals Inc. is a corporation organized under the

laws of Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

         19.   Defendant Par Pharmaceutical, Inc. is a corporation organized under the laws

of New York with its principal place of business in New York. (See id.)

         20.   Defendant Cephalon, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Frazer, Pennsylvania. (Id. ¶ 16.)

         21.   Defendant Teva Pharmaceutical Industries Ltd is an Israeli corporation with

its principal place of business in Petah Tikva, Israel. (Id.)

         22.   Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under

the laws of Delaware with its principal place of business in North Wales, Pennsylvania.

(Id.)




                                              8
         Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 10 of 26




         23.   Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the

laws of Pennsylvania with its principal place of business in Titusville, New Jersey. (Id.

¶ 19.)

         24.   Defendant Johnson & Johnson is a corporation organized under the laws of

New Jersey with its principal place of business in New Brunswick, New Jersey. (Id.)

         25.   Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as

Janssen Pharmaceuticals, Inc., is a corporation organized under the laws of Pennsylvania

with its principal place of business in Titusville, New Jersey. (Id.)

         26.   Defendant   Janssen    Pharmaceutica,    Inc.,   now known as        Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. (Id.)

         27.   Defendant Allergan plc f/k/a Actavis plc is a public limited company

incorporated in Ireland with its principal place of business in Dublin, Ireland. (Id. ¶ 23.)

         28.   Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc. is a Nevada limited liability company. Its sole member is Allergan

W.C. Holding Inc. f/k/a Actavis W.C. Holding Inc., a Delaware corporation with its

principal place of business in Madison, New Jersey.

         29.   Defendant Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. is a corporation

organized under the laws of Delaware with its principal place of business in New Jersey.

(Id.)

         30.   Defendant Watson Laboratories, Inc. is a corporation organized under the

laws of Nevada with its principal place of business in Parsippany, New Jersey.


                                             9
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 11 of 26




       31.    Defendant Actavis LLC is a Delaware limited liability company with its

principal place of business in Parsippany, New Jersey. Id. Actavis LLC’s sole member

is Actavis US Holding LLC, a limited liability company organized under the laws of

Delaware. Actavis US Holding LLC’s sole member is Watson Laboratories, Inc., a

corporation organized under the laws of Nevada with its principal place of business in

Parsippany, New Jersey. See id.

       32.    Defendant Mallinckrodt plc is a corporation organized under the laws of

Ireland with its principal place of business in Staines-upon-Thames, United Kingdom.

(Id. ¶ 25.)

       33.    Defendant Mallinckrodt LLC is a limited liability company organized under

the laws of Delaware, none of whose members are citizens of Oklahoma. Mallinckrodt

LLC’s sole member is Mallinckrodt Enterprises LLC. Mallinckrodt Enterprises LLC’s

members are Mallinckrodt Equinox Finance Inc., a Delaware corporation with its principal

place of business in Missouri; Ludlow Corporation, a Massachusetts corporation with its

principal place of business in Missouri; and Mallinckrodt ARD Finance LLC. Mallinckrodt

ARD Finance LLC’s sole member, Mallinckrodt Enterprises Holdings, Inc., is a California

corporation with its principal place of business in Missouri.

       34.    SpecGx LLC is a limited liability company organized under the laws of

Delaware. SpecGx LLC’s sole member is Mallinckrodt LLC. None of Mallinckrodt

LLC’s members are citizens of Oklahoma. See supra, ¶ 32.

       35.    Mylan Pharmaceuticals, Inc. is a corporation organized under the laws of

West Virginia with its principal place of business in Pennsylvania.


                                            10
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 12 of 26




       36.    Sandoz Inc. is a corporation organized under the laws of Colorado with its

principal place of business in Princeton, New Jersey.

       37.    Accordingly, all of the Manufacturer Defendants are citizens of states or

foreign states other than Oklahoma.

       B.     The Citizenship of the Distributor Defendants Should Be Ignored

              1.     The Distributor Defendants Should Be Severed Under Rule 21

       38.    Even where the face of a complaint shows a lack of complete diversity,

removal based on diversity jurisdiction is nonetheless proper if the claims against the non-

diverse defendants are severable under Federal Rule of Civil Procedure 21. Defendants

are severable under Rule 21 if they are either unnecessary or dispensable under Rule 19, or

if the claims against them are sufficiently distinct from claims against other defendants

under Rule 20. Here, the Distributor Defendants should be severed on both grounds, each

of which preserves diversity jurisdiction as to the Manufacturer Defendants.2

       39.    “[I]t is well-settled that Rule 21 invests district courts with authority to allow

a dispensable nondiverse party to be dropped at any time [to preserve diversity

jurisdiction.]” Lenon v. St. Paul Mercury Ins. Co., 136 F.3d 1365, 1371 (10th Cir. 1998)

(alterations in original) (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,

832 (1989)). Courts in this Circuit thus have held that “[w]hen a non-diverse defendant

threatens to destroy federal jurisdiction in a given case, the court can sever and dismiss that




2
  Though only one Distributor Defendant (GCP) is non-diverse, the Court should sever all
of the Distributor Defendants because of the common factual allegations underlying the
claims against those Defendants.

                                              11
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 13 of 26




defendant without necessarily dismissing the entire case.” Brin v. ACI Motor Freight,

Inc., No. 13-cv-02035-RBJ, 2014 WL 1664889, at *2 (D. Colo. Apr. 23, 2014) (citing Fed.

R. Civ. P. 21); Jones v. Masterson, No. 17-cv-00188-RBJ, 2017 WL 2532044, at *2-3 (D.

Colo. June 12, 2017) (severing claims against non-diverse, dispensable defendant, and

denying plaintiff’s remand motion as to claims asserted against diverse defendant).

       40.    Joseph v. Baxter International, Inc., 614 F. Supp. 2d 868 (N.D. Ohio 2009),

is particularly instructive. There, the plaintiffs, citizens of Louisiana, brought a products

liability action against the out-of-state manufacturer of the drug Heparin. Id. at 870.

Before the case was removed, the plaintiffs amended their complaint to add as defendants

various non-diverse healthcare provider companies, alleging that they engaged in

“negligent acts and omissions in the administration of Heparin.” Id. at 871. Despite the

addition of these non-diverse healthcare provider defendants, the district court denied

remand as to the diverse manufacturer defendant.

       41.    The court reasoned that the healthcare provider defendants were “not

necessary parties as the resolution of a claim against them would not necessarily resolve

the [plaintiffs’] claim against [the manufacturer].” Id. at 872. The medical malpractice

claims against the healthcare providers “differ from the [plaintiffs’] products liability

claim” against the manufacturer. Id. And, the court explained, the healthcare provider

defendants were dispensable because the plaintiffs “retain an adequate remedy against the

Healthcare Defendants as they can proceed with their claims in state court.” Id. at 873.

Given the separate factual basis for plaintiffs’ medical malpractice claims against the

healthcare providers, the court found that it could “sever them from the claims against [the


                                             12
          Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 14 of 26




manufacturer], and in doing so, perfect diversity jurisdiction over [the manufacturer].” Id.

at 874.

          42.   Numerous other courts have followed the same approach. See, e.g., Sullivan

v. Calvert Mem’l Hosp., 117 F. Supp. 3d 702, 705-07 (D. Md. 2015); Cooke-Bates v. Bayer

Corp., No. 3:10-cv-261, 2010 WL 3984830, at *4 (E.D. Va. Oct. 8, 2010); Mayfield v.

London Women’s Care, PLLC, No. 15-19-DLB, 2015 WL 3440492, at *5 (E.D. Ky. May

28, 2015); DeGidio v. Centocor, Inc., No. 3:09CV721, 2009 WL 1867676, at *3-4 (N.D.

Ohio July 8, 2009); McElroy v. Hamilton Cty. Bd. of Educ., No. 1:12-cv-297, 2012 WL

12871469, at *2-3 (E.D. Tenn. Dec. 20, 2012).

          43.   Under a straightforward application of Rule 21, this Court should sever the

Distributor Defendants as unnecessary and dispensable to perfect diversity jurisdiction.

Alleged joint tortfeasors like the Distributor Defendants are unnecessary parties as a matter

of settled law. See Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990) (holding that joint

tortfeasors are not necessary parties under Rule 19); Brin, 2014 WL 1664889, at *4

(“Because Mr. Stiefvater, as a party with potential several liability arising out of this car

accident, is not a required party under . . . Rule 19 . . . [h]e is dismissed . . . in order to

preserve diversity.”); Multimedia Games, Inc. v. WLGC Acquisition Corp., 214 F. Supp.

2d 1131, 1142 (N.D. Okla. 2001) (“It is a well-settled rule that a joint tortfeasor is not a

necessary party under Rule 19(a) to an action against another party with similar liability.”).

          44.   Moreover, just like Baxter (and many other cases) in which the plaintiff’s

claims against the diverse defendants and non-diverse defendants were materially distinct,

here Plaintiff’s claims against the Manufacturer Defendants are materially distinct from


                                              13
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 15 of 26




those against the Distributor Defendants.         Specifically, Plaintiff alleges that the

Manufacturer Defendants misrepresented the risks and benefits of FDA-approved

prescription opioid medications in marketing the medications as part of a coordinated

campaign to deceive doctors and patients. (Pet. ¶¶ 5, 69-152.) By contrast, Plaintiff

alleges that the Distributor Defendants failed in their duty to monitor and report suspicious

orders of opioid medications. (Id. ¶¶ 153, 173.) There is no material overlap between

the factual allegations against the Manufacturer Defendants, on the one hand, and the

Distributor Defendants, on the other hand, as would make the Distributor Defendants

necessary or indispensable under Rule 19. Just like the non-diverse healthcare providers

in Baxter, the Distributor Defendants here are “not necessary . . . as the resolution of a

claim against them would not necessarily resolve the . . . claim[s] against” the diverse

Defendants. 614 F. Supp. 2d at 872.

       45.    Beyond Rule 19, the claims against the Distributor Defendants are also

misjoined under Rule 20, which provides a distinct basis for severance. Rule 21 permits

severance of claims against non-diverse defendants that do not “aris[e] out of the same

transaction, occurrence, or series of transactions or occurrences” as the claims against

diverse defendants. Fed. R. Civ. P. 20(a)(1)(A); see Loeffelbein v. Milberg Weiss Bershad

Hynes & Lerach, LLP, No. Civ.A. 02-2435-CM, 2003 WL 21313957, at *5 (D. Kan. May

23, 2003) (“Rule 21 is a mechanism for correcting . . . the misjoinder . . . of parties or

claims” which “arises when the claims and parties fail to satisfy any of the conditions of

permissive joinder under Rule 20(a).” (citation omitted)). Courts in this Circuit and other

circuits have repeatedly denied remand as to diverse defendants and severed claims against


                                             14
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 16 of 26




non-diverse defendants where the claims against the non-diverse defendants arose from

different transactions or occurrences.3 Because of the distinct factual underpinnings of

the claims against the different sets of defendants here, these claims cannot properly be

joined together.

       46.    Severance is particularly appropriate here because it will enable the diverse

parties to benefit from the significant efficiencies stemming from participation in

coordinated MDL proceedings in the Northern District of Ohio. Courts across the country

have repeatedly recognized the importance of these efficiencies in severing non-diverse

defendants to perfect diversity jurisdiction.     E.g., Sullivan, 117 F. Supp. 3d at 707

(“Severance is particularly appropriate in this case because it would allow for the transfer

of [plaintiff’s] claims against the [diverse manufacturer] to Multi-District Litigation.”);

Sutton, 251 F.R.D. at 505 (“Plaintiffs’ claims against the [non-diverse] Defendants are

severed and remanded pursuant to Rule 21 . . . so as to preserve the removing Defendants’

right to removal in the remaining multidistrict action and preserve the interests of judicial

expediency and justice so that all pre-trial discovery on the products liability case can be

coordinated in a single forum.”); Baxter, 614 F. Supp. 2d at 873 (“[P]laintiffs will benefit

from the MDL process: they will not bear the burden of having to engage on their own,



3
 See, e.g., Loeffelbein, 2003 WL 21313957, at *6; Sutton v. Davol, Inc., 251 F.R.D. 500,
502–05 (E.D. Cal. 2008); Greene v. Wyeth, 344 F. Supp. 2d 674, 683–84 (D. Nev. 2004);
Westley v. Progressive Specialty Ins. Co., No. 14-1410, 2014 WL 4489620, at *6–7 (E.D.
La. Sept. 10, 2014); Anderson v. State Farm Mut. Auto. Ins. Co., No. 4:08CV345-
RH/WCS, 2008 WL 11366408, at *3 (N.D. Fla. Nov. 10, 2008); DirecTV, Inc. v. Beecher,
296 F. Supp. 2d 937, 945 (S.D. Ind. 2003); Randleel v. Pizza Hut of Am., Inc., 182 F.R.D.
542, 543 (N.D. Ill. 1998).

                                             15
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 17 of 26




and at their sole expense, in discovery vis-à-vis [the diverse manufacturer].”); Mayfield,

2015 WL 3440492, at *5 (“[I]f the surviving federal claims are transferred to the Ethicon

MDL, the prospect of dual litigation has undeniable upside.”).

       47.    As one court explained in materially identical circumstances, “[t]he Court’s

decision to sever . . . [the non-diverse healthcare provider] will not greatly prejudice

[plaintiff], but failure to do so could subject [the diverse manufacturer] to considerable

prejudice. [Plaintiff] will be forced to pursue two separate suits, but it will not alone bear

the administrative and financial burdens of pursuing its claim against [the manufacturer]

in the MDL proceedings. For its part, [the manufacturer] could be exposed to numerous

related suits if courts considering suits similar to this one refused to sever claims against

[the manufacturer] from those against the providers that prescribed [the drug].” Cooke-

Bates, 2010 WL 3984830, at *4 (internal citations omitted).

       48.    That Plaintiff asserts causes of action against “all Defendants” changes

nothing. Severance is appropriate because the factual basis for Plaintiff’s claims against

the Manufacturer Defendants (alleged misrepresentations in marketing and promoting

opioid medications) is separate and distinct from the factual basis giving rise to Plaintiff’s

claims against the Distributor Defendants (failure to monitor and report suspicious order

of opioid medications). See Loeffelbein, 2003 WL 21313957, at *6 (“While plaintiffs do

not distinguish between each of the defendants in the individual counts of the petition, the

counts clearly arise from two different sets of facts.”); Nelson v. Aim Advisors, Inc., No.

01-CV-0282-MJR, 2002 WL 442189, at *3 (S.D. Ill. Mar. 8, 2002) (“Although Plaintiffs’

claims against all Defendants are pled under the same legal theory, it is only in this abstract


                                              16
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 18 of 26




sense that Plaintiffs’ claims share anything in common . . . [and] does not mean that there

are common issues of law and fact sufficient to satisfy Rule 20(a).”). If Plaintiff wants to

pursue claims against the Distributor Defendants, Plaintiff has an adequate remedy in state

court. See Baxter, 614 F. Supp. 2d at 872.

              2.     The Distributor Defendants Are Also Fraudulently Misjoined

       49.    As an alternative to severance under Rule 21, the citizenship of the

Distributor Defendants should be ignored for purposes of diversity jurisdiction under the

fraudulent misjoinder doctrine.     Fraudulent misjoinder, sometimes called procedural

misjoinder, “occurs when a plaintiff sues a diverse defendant in state court and joins a non-

diverse or in-state defendant even though the plaintiff has no reasonable procedural basis

to join such defendants in one action.” Lafalier v. State Farm Fire & Cas. Co., 391 F.

App’x 732, 739 (10th Cir. Aug. 19, 2010) (internal quotation marks and citation omitted);

see also Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated

on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

       50.    The Western District of Oklahoma has severed non-diverse defendants using

the doctrine of fraudulent misjoinder where, as here, “there are no questions of law or fact

common to all Defendants that will arise in the action.”        Bunnell v. Oklahoma MH

Properties, LP, No. CIV-12-372-R, 2012 WL 12863916, at *1 (W.D. Okla. May 11, 2012)

(applying fraudulent misjoinder doctrine to sever non-diverse defendants). As explained

above, Plaintiff’s claims against the Distributor Defendants arise from different

transactions or occurrences than, and are thus misjoined with, the claims against the

Manufacturer Defendants.


                                             17
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 19 of 26




       51.    In opioid-related cases like this one, federal district courts have relied on the

fraudulent misjoinder doctrine to ignore the citizenship of non-diverse physician

defendants and deny remand based on diversity jurisdiction.            See Cty. Comm’n of

McDowell Cty. v. McKesson Corp., 263 F. Supp. 3d 639, 647 (S.D. W. Va. 2017); City of

Huntington v. AmerisourceBergen Drug Corp., Civ. A. No. 3:17-01362, 2017 WL

3317300, at *4-5 (S.D. W. Va. Aug. 3, 2017); but see Brooke Cty. Comm’n et al. v. Purdue

Pharma L.P. et al., No. 5:18-cv-00009 (N.D. W. Va.), Doc. 23 (Feb. 23, 2018 Order).

       52.    Even if the Court finds that the Distributor Defendants are not subject to

severance under Rule 21, it should find the claims against the Distributor Defendants to be

misjoined under the fraudulent misjoinder doctrine.

II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       53.    “[A] defendant’s notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal-

court adjudication, the defendant’s amount-in-controversy allegation should be accepted

when not contested by the plaintiff or questioned by the court.”             Id. at 553.    In

determining whether the amount in controversy is satisfied, the Court may consider

compensatory and statutory damages, as well as punitive damages. See Woodmen of

World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1217-18 (10th Cir. 2003).

       54.    Here, Plaintiff alleges that it has “suffered actual injury and economic

damages including, but not limited to, significant expenses for police, emergency, health,

prosecution, social services and other services, [and] lost tax revenue,” as well as


                                             18
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 20 of 26




“significant costs related to healthcare, undermining the economic productivity of its

residents, and the harming of the long-term health and welfare of the people of Tillman

County.”     (Id. ¶¶ 200, 210.)   Plaintiff seeks compensatory damages for “its actual

damages” and “future costs,” as well as punitive damages. (Id. Prayer for Relief ¶¶ i-iv.)

It is thus clear that the alleged amount in controversy exceeds $75,000, exclusive of interest

and costs.

III.   ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

       A.     This Notice of Removal Is Timely

       55.    This Notice of Removal is timely filed. Endo received the Petition through

service on February 3, 2020. Because Endo filed this Notice of Removal on February 24,

2020, removal is timely. See 28 U.S.C. § 1446(b)(1).

       B.     All Properly Joined and Served Defendants Consent to Removal

       56.    For purposes of removal based on diversity jurisdiction under 28 U.S.C.

§ 1332(a) and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly

joined and served must consent to removal.

       57.    The following properly served Defendants consent to removal, as indicated

by their signing below: Cephalon, Inc.; Teva Pharmaceuticals USA, Inc.; Actavis LLC;

Watson Laboratories, Inc.; Mallinckrodt LLC; SpecGx LLC; Johnson & Johnson; Janssen

Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

and Sandoz Inc. By consenting to removal, the Defendants listed in this paragraph




                                             19
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 21 of 26




expressly reserve, and do not waive, all available defenses, including those related to

service of process and personal jurisdiction, or any other defenses.

       58.    The following Defendants have not been served or properly served, and thus

their consent to removal is not required: Par Pharmaceutical, Inc.; Activas Pharma, Inc.

f/k/a Watson Pharma, Inc.; Teva Pharmaceutical Industries Ltd.4; Mallinckrodt plc5; Mylan

Pharmaceuticals Inc.; Allergan plc f/k/a Actavis plc; and Allergan Finance, LLC f/k/a

Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.6 Nevertheless, they consent to removal.

The Defendants listed in this paragraph expressly reserve, and do not waive, all available

defenses, including those related to service of process and personal jurisdiction, or any

other defenses.

       59.    The Distributor Defendants are not properly joined in this action, and thus

their consent to removal is not required.

       60.    By filing this Notice of Removal, neither Endo nor any other defendant

waives any defense that may be available to them and reserves all such defenses, including

but not limited to lack of personal jurisdiction. If any question arises as to the propriety



4
  Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) is a foreign Israeli company and it is
not subject to personal jurisdiction in the United States. Teva Ltd. expressly reserves all
defenses, including those related to personal jurisdiction and service of process.
5
  Mallinckrodt plc is an Irish corporation headquartered in the United Kingdom and it is
not subject to personal jurisdiction in the United States. Mallinckrodt plc expressly
reserves all rights and defenses including those related to personal jurisdiction and service
of process.
6
  Allergan plc f/k/a Actavis plc, an Irish corporation, and Allergan Finance, LLC f/k/a
Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. have not been served, but nevertheless
consent to removal out of an abundance of caution and expressly reserve all rights and
defenses including those related to personal jurisdiction and service of process.

                                             20
        Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 22 of 26




of the removal to this Court, Endo requests the opportunity to present a brief and oral

argument in support of its position that this case has been properly removed.

                                    CONCLUSION

      WHEREFORE, Endo hereby removes this action from the District Court of Tillman

County, Oklahoma, to the United States District Court for the Western District of

Oklahoma.

DATED: February 24, 2020                    /s/ Raymond E. Zschiesche
                                           Raymond E. Zschiesche, OBA No. 11587
                                           PHILLIPS MURRAH P.C.
                                           101 N. Robinson Ave., 13th Floor
                                           Oklahoma City, OK 73102
                                           (405) 235-4100
                                           (405) 235-4133 (fax)
                                           rezschiesche@phillipsmurrah.com
                                           John Lombardo*
                                           ARNOLD & PORTE
                                           KAYE SCHOLER LLP
                                           777 S. Figueroa Street, 44th Floor
                                           Los Angeles, CA 90017
                                           (213) 243-4000
                                           John.Lombardo@arnoldporter.com

                                           Attorneys for Defendants
                                           ENDO HEALTH SOLUTIONS INC. and
                                           ENDO PHARMACEUTICALS INC.

                                           * denotes national counsel who will seek pro
                                           hac vice admission




                                            21
Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 23 of 26



                             Consent to removal on behalf of Defendants:


                             /s/ Lori G. Cohen*
                             Lori G. Cohen*
                             GREENBERG TRAURIG, LLP
                             Terminus 200
                             3333 Piedmont Road NE, Suite 2500
                             Atlanta, GA 30305
                             Phone: (678) 553-2385
                             cohenl@gtlaw.com

                             * denotes national counsel who will seek pro
                             hac vice admission

                             Attorney for Defendant SANDOZ INC.


                             /s/ Robert H. Alexander, Jr.
                             Robert H. Alexander, Jr, OBA #0197
                             THE LAW OFFICE OF ROBERT H.
                             ALEXANDER, JR., P.C.
                             BancFirst Tower, Suite 1820
                             100 North Broadway
                             P.O. Box 868
                             Oklahoma City, OK 73101-0868
                             Telephone: (405) 232-0803
                             Facsimile: (405) 232-0519
                             Email: alexattys@productlaw.com

                             Rebecca C. Mandel*
                             HOGAN LOVELLS US LLP
                             Columbia Square
                             555 Thirteenth Street, NW
                             Washington, DC 20004
                             Telephone: (202) 637-5600
                             Facsimile:     (202) 637-5910
                             Email: rebecca.mandel@hoganlovells.com
                             * denotes national counsel who will seek pro
                             hac vice admission

                             Attorneys for Defendant MYLAN
                             PHARMACEUTICALS INC.




                              22
Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 24 of 26



                             /s/ John H. Sparks
                             John H. Sparks, OBA No. 15661
                             Michael W. Ridgeway, OBA No. 15657
                             ODOM, SPARKS & JONES PLLC
                             HiPoint Office Building
                             2500 McGee Drive Ste. 140
                             Norman, OK 73072
                             Telephone: (405) 701-1863
                             Facsimile: (405) 310-5394
                             Email: sparksj@odomsparks.com
                             Email: ridgewaym@odomsparks.com

                             Charles C. Lifland*
                             O’MELVENY & MYERS LLP
                             400 S. Hope Street
                             Los Angeles, CA 90071
                             (213) 430-6000
                             clifland@omm.com
                             * denotes national counsel who will seek pro
                             hac vice admission
                             Attorneys for Defendants JOHNSON &
                             JOHNSON; JANSSEN
                             PHARMACEUTICALS, INC.; ORTHO-
                             MCNEIL-JANSSEN
                             PHARMACEUTICALS, INC. N/K/A
                             JANSSEN PHARMACEUTICALS, INC.;
                             and JANSSEN PHARMACEUTICA, INC.
                             N/K/A JANSSEN PHARMACEUTICALS,
                             INC.


                             /s/ Jon Epstein
                             Jon Epstein, OBA #13274
                             HALL, ESTILL, HARDWICK, GABLE,
                             GOLDEN & NELSON, P.C.
                             100 North Broadway, Suite 2900
                             Oklahoma City, OK 73102-8865
                             Telephone: (405) 553-2828
                             Facsimile: (405) 553-2855
                             Email: jepstein@hallestill.com




                              23
Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 25 of 26




                             Richard Gallagher, Jr.*
                             ROPES & GRAY LLP
                             Three Embarcadero Center
                             San Francisco, California 94111-4006
                             Telephone: (415) 315-6300
                             Facsimile: (415) 315-6350
                             Email: Richard.Gallagher@ropesgray.com

                             * denotes national counsel who will seek pro
                             hac vice admission

                             Attorneys for Defendants
                             MALLINCKRODT LLC and SPECGX
                             LLC

                             /s/ Kyle Evans
                             Robert G. McCampbell, OBA No. 10390
                             Kyle Evans, OBA No. 22135
                             GABLE GOTWALS
                             One Leadership Square, 15th Fl.
                             211 North Robinson
                             Oklahoma City, OK 73102-7255
                             T: 405.235.5567
                             RMcCampbell@Gablelaw.com
                             kevans@gablelaw.com

                             Harvey Bartle, IV*
                             MORGAN, LEWIS & BOCKIUS LLP
                             502 Carnegie Center
                             Princeton, New Jersey 08540-6241
                             T: 609.919.6685
                             F: 609.919.6701
                             harvey.bartle@morganlewis.com

                             Steven A. Reed*
                             MORGAN, LEWIS & BOCKIUS LLP
                             1701 Market Street
                             Philadelphia, PA 19103
                             T: 215.963.5000
                             F: 215.963.5001
                             steven.reed@morganlewis.com




                              24
Case 5:20-cv-00161-PRW Document 1 Filed 02/24/20 Page 26 of 26




                             Brian M. Ercole*
                             MORGAN, LEWIS & BOCKIUS LLP
                             200 S. Biscayne Blvd., Suite 5300
                             Miami, FL 33131-2339
                             T: 305.415.3000
                             F: 305.415.3001
                             brian.ercole@morganlewis.com
                             * denotes national counsel who will seek pro
                             hac vice admission

                             Attorneys for Defendants TEVA
                             PHARMACEUTICALS USA, INC.,
                             CEPHALON, INC., ACTAVIS LLC,
                             WATSON LABORATORIES, INC., and
                             ACTAVIS PHARMA, INC. f/k/a WATSON
                             PHARMA, INC.




                              25
